Citation Nr: 1807234	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband





ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in August 2017.  A transcript of that hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence to support her claim.  Additional evidence was subsequently received and has been considered.  38 U.S.C. § 7105(e).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus is due to acoustic trauma that occurred during service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms of ringing in the ears that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that she has ringing in the ears and the Board finds her statements to be credible.  As such, the first element of service connection, a current disability, has been met.

The Veteran's service treatment records do not reflect any findings, treatment, or complaints of tinnitus.  In November and December 2006 post-deployment health assessments, the Veteran indicated that she did not experience symptoms of ringing of the ears at that time and during deployment.  However, she did indicate that while deployed she was sometimes exposed to loud noises.  

The Veteran stated that while in service she was exposed to periods of acoustic trauma.  While her military occupational specialty (MOS) was in food service operation, the Veteran indicated in her January 2013 notice of disagreement (NOD) that while serving at Fort Polk she was a groundskeeper attached to a police unit, and would mow the lawn and pressure wash buildings.  While in Iraq she worked in the guard towers which were hit by mortars, and was in the post office when shrapnel hit the building causing very loud noise.  She also indicated that she was on the firing ranges.  Service personnel records confirm that she served in Iraq.  In her July 2014 VA Form 9, she stated that she had tinnitus since service and was exposed to loud noises in Iraq.  In an August 2015 VA Form 646, the Veteran's representative indicated that she worked in an industrial type kitchen facility which was very noisy and she did not report tinnitus on her post-deployment health assessments because she was unaware of what ringing in the ears was or that it was an actual disability.  At her August 2017 Board hearing, the Veteran stated that she began experiencing ringing in the ears in 2006 very faintly prior to returning from deployment.  When she returned from deployment, she stated that she did not really know what it was at first.  The Veteran also stated that she continued to experience and still experienced intermittent ringing in the ears, which was more frequent, and both low and high-pitched.  In addition, in September 2017, a buddy statement was received from S.M., a fellow soldier who served with the Veteran.  S.M. indicated that while the Veteran's duty was a cook the Veteran also worked in the tactical operations center and was on FOB guard duty.  The Board finds that the Veteran has provided competent and credible statements regarding her noise exposure during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  Her statements are also supported by the service personnel records and statement from S.M. in September 2017.  

Regarding a relationship to service, the Veteran underwent a VA examination in January 2013.  The examiner found that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  The rationale provided for the negative opinion was that the Veteran's MOS in food service operations had a low probability of noise exposure and that there was no report of tinnitus in service.   
 
In this case, the Veteran has competently and credibly asserted that she experienced ringing in her ears since her deployment to Iraq, has claimed a continuity of ringing in her ears from that time, and has alleged that she currently experiences ringing in his ears.  Moreover, the Veteran has explained that she did not know what tinnitus was when she returned from deployment, so she did not complain of it at that time.  The Board finds these statements to be competent and credible and places great weight of probative value on them.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to her service.  Therefore, resolving any doubt in favor of the Veteran, service connection for tinnitus is granted.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for tinnitus is granted.  


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, a January 2013 VA examiner found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  The examiner found that the Veteran's stressors of experiencing mortar attacks in Iraq was adequate to support a diagnosis of PTSD and was related to fear of hostile military or terrorist activity, but the Veteran did not persistently re-experience traumatic events and did not experience persistent avoidance of stimuli associated with trauma, so she did not meet the criteria for PTSD.  

In her January 2013 NOD, the Veteran stated that she had trouble sleeping due to dreams, anger issues, and unusual responses to loud noises.  

VA treatment records include a July 2014 PTSD assessment.  The Veteran identified difficulties with sleep and relationship concerns.  She indicated that within the last four months she had destroyed property, threatened physical violence, and had been verbally abusive to others.  The VA psychologist indicated that the Veteran did not provide any military records, so any military history was based upon self-report only.  The psychologist indicated that the Veteran appeared to presently meet the DSM-5 criteria for PTSD.  The Veteran reported intrusive and repeated memories of her service, reexperiencing events, avoidance, negative cognitions/moods and hyperarousal symptoms associated with traumatic military experiences over the last month.  However, she described variations in the frequency and intensity of her symptoms and the assessment took place just before the 4th of July, when many triggers such as unexpected loud noises, flashes, and burning spells were present in her environment.       

While this July 2014 assessment does contain a diagnosis of PTSD, the psychologist discussed the Veteran's symptoms within the past month only, and indicated that the Veteran may have had heightened symptoms at that time due to having recently experienced the Fourth of July that year.  The psychologist also did not have the opportunity to review the Veteran's claims file.  Additionally, the psychologist indicated further assessment was needed to determine whether the Veteran had depressive disorder.  Considering that the evidence does show a current diagnosis of a psychiatric disorder, the Board finds that a VA examination based on a complete review of the evidence is warranted in this case.

Also, the record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from May 2015.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from May 2015 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of her acquired psychiatric disorder, to include PTSD.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports should be associated with the claims file.  

(A)  The examiner should clearly identify all current diagnoses of acquired psychiatric disorders, including PTSD, that have existed since August 2012.  The presence or absence of PTSD must be discussed.

(B)  If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based, explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s).

(C)  With respect to any other diagnosed psychiatric disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed psychiatric disorder, is related to the Veteran's service? 

In rendering these opinions, the examiner must consider and discuss the Veteran's statements regarding experiencing mortar attacks while deployed to Iraq, the July 2014 VA PTSD assessment, and the buddy statement from S.M. received in September 2017, who indicated that the Veteran was involved in indirect fire incidents ranging from mortar fire to rocket fire.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


